By the Court.

Benning, J".,
delivering the opinion.
[1.] “ A ge neral release of all actions and causes of action, for any matter or thing which has happened previous to the date of the release, will discharge the witness from all liability consequent upon the event of a suit then existing.” (1 Green. Ev. §426. Coke Litt. 291, a.)
The release, therefore, in this case, was such as to make the person released, Beall, competent as a witness for the plaintiff in error, on the trial in the Court below.
[2.] The examinations of witnesses on interrogatories, are to be read at the trial, on motion of either party. (Jud. Act of 1799, Pr. Dig. 425.)
*699The plaintiff in error had the right, therefore, on the trial in the Court below, to read the examination of Beall on interrogatories, propounded to him by the defendant in error. -
In both of the decisions excepted to, therefore, the Court below erred. There should, consequently, be a new trial.